Bigelow, J.
The complaint in the present case does not conform to the familiar rule of criminal pleading, which requires that all the essential elements which constitute the offence intended to be set out should be alleged with such certainty and precision, that the defendant may thereby know the criminal act with which he is charged. It does not allege from what place or to what place the liquor was conveyed ; whether from one place in a town or city to another place in the same town or city, or from, one town or city to another. It does not describe the criminal transportation so as to identify it, nor does it show either directly or by necessary implication where any part of the act was committed. The only averment of place is the usual venue, necessary to give jurisdiction of the crime. If this form of complaint is valid, then it would be competent under it to prove any act of transportation of liquor contrary to the statute within the limits of the - county. Commonwealth v. Tolliver, 8 Gray, 386, and cases cited. It is therefore clear that the averment in the complaint gives to the party charged no information of the particular act relied on by the prosecution and which he is to meet at the trial. It leaves it wholly indefinite. The act is one susceptible of a precise and accurate description, so that its identity can be fully understood, and there is no good reason for. sanctioning any laxity of pleading in the mode of setting out the offence. It is not sufficient to set out the charge in the words of the statute. It is well settled that such description is insufficient, if it fails in the necessary certainty and precision required by the rules of pleading.

Judgment arrested.